Citation Nr: 1645196	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  01-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 







INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for lumbar strain and degenerative disc disease of the lumbar spine as separate issues.  

In July 2003, the Board remanded the claims for service connection for a lumbar strain and degenerative disc disease for further development, and upon their return to the Board in January 2005 denied service connection for both.  In July 2005, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the decision on the basis of a Joint Motion for Remand (JMR).

The Board again denied service connection for a low back strain and remanded the question of service connection for degenerative disc disease in a March 2006 decision.  The Veteran appealed the denial, and in January 2007 the Court granted a JMR filed by the parties vacating and remanding the Board's March 2006 denial of service connection for a low back strain.  The case returned to the Board and both issues were remanded in January 2008.

In January 2009, the Board again denied service connection for the low back strain and degenerative disc disease of the lumbar spine as separate claims.  The Veteran appealed, and in July 2011, the Court again vacated and remanded the matters to the Board on the basis of a JMR.  In March 2012, the Board remanded the issues for additional development.  In November 2014 and September 2015, the Board recharacterized the appeal to better reflect the Veteran's allegations, as set forth above, and remanded the case.  The case has now returned to the Board for additional appellate action. 




FINDINGS OF FACT

1.  A chronic lumbar strain clearly and unmistakably existed prior to active duty service and was not aggravated during such service.

2.  A chronic low back disability other than a lumbar strain was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  A chronic lumbar strain clearly and unmistakably pre-existed active duty service and was not incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A chronic low back disability other than a lumbar strain was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a low back disability as it pre-existed active duty and was aggravated due to in-service injuries.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The record clearly establishes the presence of a current disability; both VA and private examiners have diagnosed the Veteran with various low back conditions throughout the claims period, including a chronic low back strain, degenerative disc disease, degenerative joint disease, and diffuse idiopathic skeletal hyperostosis (DISH syndrome).  As the first element of service connection is demonstrated, the Board must now determine whether an in-service injury occurred.  

The Veteran contends that he injured his low back while performing strenuous activities during basic training.  Service treatment records document complaints of low back pain less than a month after the Veteran's military enlistment and he was placed on a physical profile limiting his activity in December 1967.  However, the record also contains some evidence that a chronic low back disability pre-existed the Veteran's entry into active duty service.  The Board must therefore determine whether the presumption of soundness has been rebutted in this case with respect to the claimed low back condition.  

A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A chronic back disability was not identified at the Veteran's September 1967 military enlistment examination.  The examiner indicated the Veteran's spine was abnormal, but the Veteran manifested full strength and motion upon physical examination and no diagnosis was rendered with respect to the low back.  On the accompanying report of medical history, the Veteran reported experiencing recurrent back pain and a prior back injury; however, the examining physician's only finding regarding the spine was a history of back injury characterized as non-disabling.  As a chronic low back disability was not diagnosed or otherwise identified on the examination report, the Board finds that a chronic disability was not "noted" at enlistment and the presumption of soundness is for application in this case.  Although the presumption of soundness applies, the Board finds that it is rebutted with respect to the Veteran's chronic lumbar strain.  The medical and lay evidence establishes that a chronic low back strain clearly and unmistakably pre-existed the Veteran's entrance into active duty service and was clearly and unmistakably not aggravated therein.

In May 1962, several years before  his enlistment into active duty service, the Veteran injured his back while working as an assembler and lifting rods weighing approximately 150 pounds (lbs).  He experienced a sharp pain in his right groin and low back and was treated by a company doctor and orthopedic surgeon for tenderness and rigidity of the lumbar musculature as well as limitation of motion.  The orthopedic surgeon estimated that the Veteran had a total disability of 10 percent.  The Veteran continued to treat his back pain with injections and diathermy treatments until July 1962 and his total disability was again estimated as 10 percent during an August 1962 examination.

Five years after his initial back injury, the Veteran entered active duty service.  Service treatment records contain medical and lay evidence that a low back disability preexisted service.  Less than a month after entering active duty, the Veteran reported to the base emergency room (ER) with complaints of back pain and arthritis.  He was referred to the orthopedic clinic and seen on several occasions in November and December 1967.  The Veteran consistently reported incurring a pre-service back injury and complained of current low back pain up and down his spine.  On November 9, 1967 the Veteran's back was sore and stiff with mild loss of motion and bilateral positive straight leg rising.  An X-ray was obtained and was within normal limits.  The service record does not indicate what treatment was recommended, but the Veteran was seen on several more occasions with complaints of back pain.  Although he continued to report a previous back injury, no physical abnormalities were found.  On December 18, 1967, the Army Medical Board placed the Veteran on a permanent physical profile for limited duty due to chronic low back pain.  There are no other complaints or treatment for low back pain during service and the Veteran's spine was normal at the August 1969 separation examination.  The examining physician noted that the Veteran had a permanent chronic lumbosacral strain with a L-3 profile.  The August 1969 separation report of medical history also documents the Veteran's reports of back trouble and a diagnosis of a chronic lumbosacral strain with L-3 profile, though the back strain was specifically characterized as existing prior to service (EPTS).   

The post-service evidence also indicates that the Veteran's low back disability preexisted service.  In March 1999, July 2001, and September 2015, the Veteran's private internist issued medical opinions noting that the Veteran first injured his low back in 1962.  A VA expert in orthopedic surgery also specifically stated in September 2016 that the Veteran's chronic lumbar strain clearly and unmistakably preexisted his entry into military service.   Additionally, the Veteran's representative argued in a November 2016 brief that a low back condition preexisted the Veteran's enlistment into military service; similar statements were made by the Veteran during an August 2001 decision review officer (DRO) hearing.  The medical and lay evidence both during and after service, including the opinions of the August 1969 military separation examiner and the VA medical expert, establishes that a chronic lumbar strain clearly and unmistakably existed prior to the Veteran's enlistment in active duty.

The Board must now determine whether the Veteran's preexisting lumbar strain was clearly and unmistakably not aggravated by service.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board finds that the Veteran's chronic lumbar strain was clearly and unmistakably not aggravated by service.  As noted above, service records document complaints of low back pain on several occasions in November and December 1967, but an X-ray performed in connection with a November 1967 orthopedic clinic visit was normal.  Physical examination of the Veteran's back was also normal on December 11, 1967 and the Veteran made no further complaints of low back pain after his placement on a physical profile in December 1967.  Examination of his spine was normal at the September 1969 separation examination and a chronic lumbosacral strain, the same condition as preexisted service, was identified by the separation examiner.  In sum, service records establish that the Veteran entered active duty with a chronic lumbosacral strain and experienced a temporary exacerbation of symptoms after his first month of service.  The negative X-ray report, absence of complaints related to the low back after December 1967, and finding that the Veteran's spine was normal at the September 1969 separation examination all indicate that the preexisting condition did not permanently increase in severity during active duty service.  

The evidence dated after service also weighs against a finding of in-service aggravation.  The record does not contain any medical evidence that the Veteran required treatment for his chronic low back strain after service until October 1996, when his back was injured during a work-related accident.  The Veteran testified in August 2001 that he saw two doctors during the 30 year period between service and his work injury, but records of this treatment are not available as the physicians are deceased.  The Veteran also stated that he did not initially remember receiving treatment for his lumbar strain during the period between 1967 and 1996.  The only medical evidence dated during this period, a February 1994 problem list from the Veteran's private internist, also does not contain any evidence of a low back problems.  Thus, the record does not establish that the Veteran's lumbar strain required treatment after military service due to aggravation of the condition during service.  

The record also contains several medical opinions addressing whether the Veteran's lumbar strain was clearly and unmistakably not aggravated during service.  In July 2001 and September 2015, the Veteran's private internist opined that the preexisting lumbar strain was aggravated during active duty.  These medical opinions were not accompanied by a full rationale; the internist only points to the Veteran's placement on a permanent duty profile in December 1967 as evidence the preexisting disability was aggravated.  The internist does not address any of the other evidence in the claims file, including the normal physical findings during a December 1967 orthopedic examination and September 1969 separation examination.  In contrast, the VA medical expert provided a medical opinion in September 2016 specifically finding that the Veteran's chronic lumbar strain was clearly and unmistakably not aggravated during active duty.  The rationale accompanying this opinion (and in an earlier July 2016 report), includes a full recitation of the relevant facts and a notation that the Veteran's lumbar strain was clearly present for five years prior to service.  The VA expert also notes that a chronic strain is a type of nature that generally remains intermittent with a propensity to reoccur.  The Board finds that the medical opinion of the VA expert in orthopedic surgery is more persuasive than that of the Veteran's private internist, and when combined with the other evidence establishes that the Veteran's preexisting chronic lumbar strain underwent an acute exacerbation during service, but was clearly and unmistakably not aggravated therein.  

It is therefore clear that the Veteran manifested a preexisting chronic lumbar strain at the time of his entry into active duty service and the condition was clearly and unmistakably not aggravated therein.  The presumption of soundness has been rebutted and the claim for service connection for a chronic lumbar strain must be denied.

The Board must now turn to the Veteran's other diagnosed low back conditions to determine whether they are related to active duty service.  As just discussed, the presumption of soundness is rebutted with respect to a chronic lumbar strain; however, the presumption is not rebutted regarding the currently diagnosed degenerative disc disease, degenerative joint disease, and DISH syndrome.  Medical records dated prior to and during service do not indicate that a lumbar disability other than a chronic strain was present prior to enlistment and there are no adequate medical opinions establishing the same.  The Board therefore finds that the presumption of soundness is not rebutted with respect to the Veteran's other diagnosed low back conditions and will consider the claim as one for direct service connection and not aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
The record does not establish a specific back injury occurred during service.  As noted above, the Veteran was seen in November and December 1967 with complaints of low back pain and was placed on a permanent physical profile for chronic low back pain in December 1967.  A specific injury was not documented in the service records, but the Veteran reports that he experienced low back pain due to strenuous activities during basic training.  The Board will resolve any doubt in favor of the Veteran and find that an in-service injury is present for the purpose of determining whether a low back disability other than a lumbar strain was incurred due to active military service.  

Turning to the third element of service connection, a nexus between the current lumbar spine disability and the in-service injury, service and post-service records do not support claim.  As noted above, service records only document findings related to the Veteran's preexisting chronic lumbar strain.  A November 1967 X-ray obtained in connection with an orthopedic clinic examination was negative and the Veteran's spine was normal upon examination for separation in September 1969.  The Veteran complained of back trouble on the separation report of medical history, but the only condition identified by the examining physician was a chronic lumbosacral strain.  Although arthritis was noted during the Veteran's November 6, 1967 visit to the ER for back pain, this finding does not appear to have been based on anything other than the Veteran's reports of back pain.  No physical examination or radiographs were performed and arthritis was not diagnosed at any other time during service.   

There are also no findings of arthritis within a year from active duty service to allow for service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  In fact, lumbar spine arthritis was not identified until March 1997, almost 30 years after service, when a private orthopedist diagnosed lumbar degenerative joint disease following the Veteran's work-related injury in October 1996.  The Veteran testified in August 2001 that he received some treatment for low back pain in the decades after service prior to his October 1996 injury, but given the lack of objective medical evidence during this period, the Board cannot conclude that he manifested lumbar arthritis to a compensable degree within a year after his separation from active duty.  Thus, service connection for arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Providing further weight against the claim for service connection are post-service treatment records showing that the Veteran incurred a serious injury to his low back in October 1996.  After his separation from service, the Veteran worked in various non-strenuous jobs, until the 1990s when his employer downsized its workforce and offered him employment in the warehouse.  In October 1996, the Veteran injured his back at work by tripping over a palate while carrying several boxes.  A December 1996 MRI demonstrated a L5-S1 disc herniation and possible nerve root impingement.  The Veteran was seen by multiple physicians for several years following his work injury.  He received physical therapy and his orthopedist diagnosed an internal disc disruption and lumbar degenerative joint disease in March 1997.  An April 1998 MRI showed a continuing disc bulge.  A July 1998 nerve conduction test confirmed acute right lower extremity radiculopathy and in August 1998, the Veteran's physician diagnosed a work-related event leading to a painful disc herniation and chronic radiculopathy.  Thus, the Veteran's October 1996 injury was of sufficient severity to require physical therapy treatment for several years for disc and nerve damage.  

The record also contains several medical opinions addressing the etiology of the Veteran's non-strain low back disability.  In an April 1998 report, a private orthopedic surgeon performed a disability evaluation of the Veteran's low back after the 1996 work injury.  At that time, the private surgeon noted that the Veteran manifested a disability impairment level in the area of 7 percent due to the disc herniation.  The orthopedic surgeon also found that some of the Veteran's degenerative changes may have preexisted the October 1996 injury, but the injury appeared to have aggravated the condition and probably caused the disc herniation.  Although the orthopedic surgeon identified a possibility the Veteran's lumbar degeneration could have existed prior to the work-related injury, the April 1998 report did not mention any back problems during service and did not link the Veteran's current problems to any injuries during active duty.  The Board also finds that the orthopedic surgeon's report cannot support the claim as it is speculative and utilizes equivocal language by stating that some degenerative changes "may" have preexisted the Veteran's October 1996 injury.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); see generally Bloom v. West, 12 Vet. App. 185 (1999) (opinions which can only make the necessary connection between the current disorder and the Veteran's military service by resorting to mere speculation, amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility).

The Veteran also submitted several medical opinions from his private internist identifying a nexus between his current lumbar spine disability and active duty service.  In March 1999 and July 2001, the internist found that the Veteran incurred injuries to his spine before, during, and after service.  In an August 2001 medical opinion, the internist found that the Veteran's herniated disc and chronic back pain were related to injuries sustained while on active duty.  Similar conclusions were reached by the same physician in February 2009 and September 2015 when the internist concluded that the Veteran's current complaints and present level of disability were related to in-service symptoms.  Although these opinions provide some support to the claim, the Board finds that they are of little probative value as they are not accompanied by an adequate rationale.  The February 2009 and September 2015 opinions state that they were rendered after review of the Veteran's military medical records, but do not reference any specific evidence dating from service aside from noting the Veteran's placement on a permanent profile for back pain.  The private physician does not mention any of the Veteran's other treatment during service, to include the finding of a normal spine at the September 1969 separation examination, does not discuss any of the specifics surrounding the Veteran's in-service and post-service injuries and does not provide any support for the conclusion that the Veteran's present disability is related to in-service symptoms.  The private medical opinions are therefore of reduced probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and accompanied by sound reasoning for the conclusion).

Weighing against the claim for service connection are the July 2016 and September 2016 opinions of the VA expert in orthopedic surgery.  Unlike the other medical opinions discussed above, the VA orthopedic surgeon's conclusions are based on a full review of the claims file and an accurate recitation of the Veteran's history.  The VA expert found that the Veteran's current conditions, including a herniated disc, degenerative disc and joint disease, and DISH syndrome, developed after active duty service and are related to degenerative aging of the spine.  The VA expert further noted that DISH syndrome is a condition that is typically unrelated to trauma, is thought to have a genetic disposition, and is commonly identified later in life.  In a July 2016 report, the VA expert provided a full and comprehensive review of the Veteran's medical history, including details regarding the type, timing, and severity of all the Veteran's back injuries.  For example, the VA expert referenced the report of an October 2013 lumbar MRI showing degeneration throughout the Veteran's lumbar spine.  The VA expert noted that this was consistent with age-related changes rather than a traumatic disc injury during service, which would only demonstrate pathology at more isolated levels.  The MRI also did not indicate any evidence of a fracture or other prior evidence of trauma.  In short, the Veteran's current low back disabilities were not related to any incident of active duty service, to include the Veteran's reported injury or complaints of back pain.  The Board finds that the VA expert's opinion is based on a thorough review of the facts and evidence in this case and is accompanied by a well-reasoned rationale.  It is therefore entitled to substantial probative value.  

The Board notes that the record contains several other VA examination reports and medical opinions.  These opinions, while all finding that the Veteran's current low back disability is not related to active duty service, are not supported by adequate rationales or contain internal inconsistencies such that they are not adequate and are of reduced probative value.  Thus, the July and September 2016 VA expert's opinions are the only medical opinions based on an accurate and complete review of the lay and medical evidence.  The VA expert's opinions are clearly of greater probative value than the medical opinions supporting the Veteran's claim and the balance of the evidence is against service connection.   

The Veteran has reported a competent history of a continuity of symptoms since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.309(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds that the Veteran's reported history of continuing symptoms since service is not credible as it is inconsistent with the other evidence of record.  The Veteran reported a history of back trouble at the September 1969 separation examination, but there are no actual complaints of back pain in the service records dated after his placement on a physical profile in December 1967. Physical examination of the spine was also recorded as normal at the separation examination.  Similarly, there is no medical evidence of back pain after the Veteran's discharge from active service until 1996, when he incurred a work-related back injury of sufficient severity to require physical therapy and treatment with multiple health care professionals.  The Veteran never reported a prior history of back pain or injury to these physicians; in fact, treatment records dated in the years immediately following the 1996 injury show that the Veteran attributed his back symptomatology to his work accident.  The Veteran's private neurosurgeon also specifically noted in January 1997 the Veteran reported a history of back and leg pain dating from the recent on-the-job injury.  The Veteran also never reported experiencing continuous back pain since service until after his claim for service connection benefits was received by VA.  The Board finds that the Veteran's reports and history made for compensation purposes years after separation from active duty are not credible in light of the contents of the service records and the inconsistencies between such recent reports and the other evidence of record.  As the Veteran's history of continuous symptoms since service is not credible, service connection under 38 C.F.R. § 3.303(b) is not possible. 

The Board has also considered the Veteran's statements that his current lumbar spine disability (other than a chronic strain) is related to an injury during service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of back pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record, including the medical opinion of the VA expert in orthopedic surgery.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic lumbar spine disability other than a strain was many years after the Veteran's separation from active duty service and after a serious work-related injury.  In addition, the weight of the competent medical evidence is against a link between the Veteran's current disability and any incident of active duty service.  The Board has also determined that the lay statements of continuous symptoms since service are not credible.  The weight of the evidence is therefore against a nexus between the claimed disability and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in developing evidence to support a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2001 and April 2006 letters.  Notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The current appeal for service connection originates from a rating decision that was decided and appealed prior to the enactment of the current § 5103(a) requirements in November 2000.  In Pelegrini, the Court acknowledged that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 120.  As noted above, the Veteran was provided with notice letters in March 2001 and April 2006 that met the requirements of the VCAA.  Therefore, he was "provided the content-complying notice to which he [was] entitled." Pelegrini II, 18 Vet. App. at 122.  In addition, the Veteran's claim was readjudicated following the receipt of complete notice.  The timing deficiency was therefore remedied in light of the readjudication of the claim.  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, records from the Social Security Administration (SSA) and private medical records.  VA also obtained an adequate medical opinion from a VA orthopedic surgeon in July 2016 with an addendum opinion received in September 2016. 

VA has also complied with the remand orders of the Board.  As outlined in the Introduction of this decision, the Veteran's appeal was remanded by the Board on numerous occasions to ensure proper development, most recently in March 2012, November 2014, and September 2015.  In response to all the Board's remands, records from VA facilities, private physicians, and the SSA have been associated with the record.  VA also obtained a July 2016 and September 2016 medical opinion and report from a VA expert in orthopedic surgery addressing the nature and etiology of the Veteran's claimed low back condition.  The opinion was accompanied by a full and well-reasoned rationale that reflected a complete review of the Veteran's records and was based on an accurate recitation of the facts in this case.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with notification and assistance requirements.  


ORDER

Entitlement to service connection for a chronic lumbar strain is denied. 

Entitlement to service connection for a chronic low back disability other than a lumbar strain is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


